

116 S1340 : Ebola Eradication Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 1340IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Referred to the Committee on Foreign AffairsAN ACTTo authorize activities to combat the Ebola outbreak in the Democratic Republic of the Congo, and
			 for
			 other purposes. 
	
 1.Short titleThis Act may be cited as the Ebola Eradication Act of 2019.
 2.FindingsCongress makes the following findings: (1)The current Ebola outbreak in the Democratic Republic of the Congo, which began in August 2018 in eastern Congo, is the second largest in history and has resulted in over 1,600 cases and 1,000 deaths.
 (2)Despite the use of preventive tools and new therapeutics, insecurity and community resistance to response efforts remain major obstacles to ending the current Ebola outbreak in the Democratic Republic of the Congo, and the outbreak continues to spread.
 (3)Hospitals, health clinics, and Ebola clinics have been repeatedly attacked by armed actors. (4)On February 28, 2019, Doctors Without Borders suspended its work in Ebola epicenters after two treatment centers were attacked.
 (5)On April 19, 2019, Dr. Richard Valery Mouzoko Kiboung, an epidemiologist from Cameroon deployed by the World Health Organization to eastern Congo to help stop the outbreak, was killed in an attack on Butembo University Hospital.
 (6)Healthcare workers responding to Ebola have expressed concerns about their ability to continue working on the response given the complex security situation.
 (7)If the outbreak is not brought under control, it risks spreading across the border to neighboring countries and endangering millions of people.
 (8)The Administration released a November 29, 2018, Presidential Memorandum implementing aid restrictions to most countries on Tier III of the 2018 Trafficking In Persons (TIP) report that fully restricted non-humanitarian, non-trade related aid to the Democratic Republic of the Congo.
 (9)Paragraphs (4) and (5) of section 110(d) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(d)(4) and (5)) authorize the continuation of assistance in Tier III countries if such assistance is determined to be in the national interest of the United States.
 (10)Section 110(d)(5)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(d)(5)(B)) states, The President shall exercise the [waiver] authority under paragraph (4) when necessary to avoid significant adverse effects on vulnerable populations, including women and children..
 (11)The President has not exercised the waiver authority provided for in section 110(d)(5)(B) of the Trafficking in Victims Protection Act of 2000 in relation to health, education, or community outreach activities essential to the success of the Ebola response in the Democratic Republic of the Congo.
 (12)It is in the national interest of the United States to help control and end the current Ebola outbreak in the Democratic Republic of the Congo before it spreads.
			3.Authorization to address the Ebola outbreak in the Democratic Republic of the Congo
 (a)In generalNotwithstanding section 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107), and subject to the availability of appropriations, the Administrator of the United States Agency for International Development shall immediately provide assistance, including targeted foreign assistance under chapters 1 and 10 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.; 22 U.S.C. 2293 et seq.) for global health and activities necessary to respond to the threat posed by Ebola, and under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.), to the Democratic Republic of the Congo, South Sudan, and Burundi to effectively combat the Ebola outbreak that began in August 2018, including water and sanitation infrastructure, global health activities, public messaging and other critical activities necessary for ending the outbreak. Such assistance shall be provided at levels commensurate both to address the threat posed by the Ebola outbreak and conduct activities necessary for an effective response. Activities to expand and improve access to communities heavily affected by the Ebola outbreak should be prioritized under this section.
 (b)Report to CongressNot later than 30 days after the date of the enactment of this Act, the Administrator of the United States Agency for International Development shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report—
 (1)describing the actions the Administrator has taken and plans to take under section 3(a) to end the Ebola outbreak in eastern Democratic Republic of the Congo; and
					
 (2)proposing any additional legal authorities required to improve the response to the Ebola outbreak in eastern Democratic Republic of the Congo.Passed the Senate September 23, 2019.Julie E. Adams,Secretary